Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/09/2020. Claims 1-6 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement filed 04/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-167011, filed on 08/31/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9229453 B1) in view of Sato (U.S. Publication No. 2015/0291216).
Regarding claim 1
Lee discloses “A control device for a vehicle, the control device comprising: an external sensor that detects an object outside the vehicle;” (See Lee Fig. 1, Char. 22 & Col. 3, L. 35-38 “The vehicle 10 also includes a sensor 22 representing any number of sensors, such as cameras, Lidar, radar, etc. that are able to detect objects in front of the vehicle 10.”).
Lee discloses “and a driving assistance electronic control unit programmed to: determine whether or not the vehicle has a possibility of colliding with the object;” (See Lee Fig. 1, Char. 12; Fig. 2, Char. 38 & Col. 3, L. 13-19 “FIG. 1 is an illustration of a vehicle 10 including a controller 12 that performs all of the necessary processes, calculations, algorithms, etc. discussed herein to provide path prediction, generation and control of the vehicle 10 driven in a semi-autonomous or autonomous manner, where the controller 12 can be any number of independent or combined processors, electronic control units (ECUs), devices, etc.” & Abstract “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed.”).
Lee discloses “based upon the determination that the vehicle has the possibility of colliding with the object, select a driving assistance control for avoiding collision of the vehicle with the object,” (See Lee Col. 10, L. 40-43 “If the algorithm determines that the lane centering path 72 at the vehicle speed will cross the collision boundary 76, the 
Lee discloses “wherein the driving assistance control includes at least one of a deceleration control or a steering control;” (See Lee Col. 4, L. 7-10 “The steering angle command signal δcmd is then sent to a vehicle dynamics controller 48 that provides the steering control signal δcmd to the vehicle steering system 28 on the vehicle 10.” & Col. 10, L. 43-54 “Particularly, given the current vehicle speed and the distance to the object 74, the algorithm calculates the required deceleration ax, req to avoid the collision with the object 74 as: ax, req = - v2x/ 2sf , ( 39 ) where vx is the current vehicle speed and sf is the distance to the object 74.”).
Lee discloses “execute the driving assistance control;” (See Lee Col. 3, L. 38-42 “Based on the desired path of the vehicle 10 and whether the vehicle 10 is being semi-autonomously or autonomously driven, the controller 12 may provide output signals to a vehicle brake system 24, a vehicle throttle 26 and/or a vehicle steering system 28.”).
Lee discloses all of the elements of the claim 1 except “set a time period for executing the driving assistance control;”, “during execution of the driving assistance control and before the vehicle passes the object, determine whether or not a deviation possibility is present of the vehicle deviating from a current traveling lane at a point when the vehicle is predicted to pass the object;”, & “and extend the time period for executing the driving assistance control when the electronic control unit determines that the deviation possibility is present.”.
Sato discloses “set a time period for executing the driving assistance control;” (See Sato [0125] “The specified period of time includes, for example, a specified period of time in which the intersection point of the first time TTC and the second time TTV is 
Sato discloses “during execution of the driving assistance control and before the vehicle passes the object, determine whether or not a deviation possibility is present of the vehicle deviating from a current traveling lane at a point when the vehicle is predicted to pass the object;” (See Sato Fig. 15, S105-S143).
Sato discloses “and extend the time period for executing the driving assistance control when the electronic control unit determines that the deviation possibility is present.” (See Sato [0047] “Thereby, when the activation probability of the collision avoidance assistance is lowered, the driving assistance different from the collision avoidance assistance is performed before the lapse of the specified period of time. It is possible to favorably maintain the effects of assistance by the driving assistance different from the collision avoidance assistance.”).
Lee and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sato, to incorporate time limitations for executing a lane keep steering assist function during activation of a collision avoidance function. Such time limitations are advantageous as it would allow for continuous operation of a steering assistance system to provide error correction during collision mitigation, thus providing an increased feeling of comfort to an occupant prior to transitioning control to a manual operation, if necessitated.  
Regarding claim 4
Lee discloses “A control method of a vehicle including an electronic control unit, the method comprising: detecting, by an external sensor, an object outside the vehicle;” (See Lee Fig. 1, Char. 22 & Col. 3, L. 35-38 “The vehicle 10 also includes a sensor 22 representing any number of sensors, such as cameras, Lidar, radar, etc. that are able to detect objects in front of the vehicle 10.”).
Lee discloses “determining, by the electronic control unit, whether or not the vehicle has a possibility of colliding with the object;” (See Lee Fig. 1, Char. 12; Fig. 2, Char. 38 & Col. 3, L. 13-19 “FIG. 1 is an illustration of a vehicle 10 including a controller 12 that performs all of the necessary processes, calculations, algorithms, etc. discussed herein to provide path prediction, generation and control of the vehicle 10 driven in a semi-autonomous or autonomous manner, where the controller 12 can be any number of independent or combined processors, electronic control units (ECUs), devices, etc.” & Abstract “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed.”).
Lee discloses “selecting, by the electronic control unit, a driving assistance control for avoiding collision of the vehicle with the object,” (See Lee Col. 10, L. 40-43 “If the algorithm determines that the lane centering path 72 at the vehicle speed will cross the collision boundary 76, the algorithm determines if an evasive braking maneuver will avoid a collision with the object 74.”).
Lee discloses “wherein the driving assistance control includes at least one of a deceleration control or a steering control;” (See Lee Col. 4, L. 7-10 “The steering angle command signal δcmd is then sent to a vehicle dynamics controller 48 that provides the x, req to avoid the collision with the object 74 as: ax, req = - v2x/ 2sf , ( 39 ) where vx is the current vehicle speed and sf is the distance to the object 74.”).
Lee discloses “executing, by the electronic control unit, the driving assistance control;” (See Lee Col. 3, L. 38-42 “Based on the desired path of the vehicle 10 and whether the vehicle 10 is being semi-autonomously or autonomously driven, the controller 12 may provide output signals to a vehicle brake system 24, a vehicle throttle 26 and/or a vehicle steering system 28.”).
Lee discloses all of the elements of the claim 4 except “set a time period for executing the driving assistance control;”, “during execution of the driving assistance control and before the vehicle passes the object, determine whether or not a deviation possibility is present of the vehicle deviating from a current traveling lane at a point when the vehicle is predicted to pass the object;”, & “and extend the time period for executing the driving assistance control when the electronic control unit determines that the deviation possibility is present.”.
Sato discloses “setting, by the electronic control unit, a time period for executing the driving assistance control;
Sato discloses “during execution of the driving assistance control and before the vehicle passes the object, determining, by the electronic control unit, whether or not a deviation possibility is present of the vehicle deviating from a current traveling lane at a point when the vehicle is predicted to pass the object;” (See Sato Fig. 15, S105-S143).
Sato discloses “and extending, by the electronic control unit, the time period for executing the driving assistance control when the electronic control unit determines that the deviation possibility is present.” (See Sato [0047] “Thereby, when the activation probability of the collision avoidance assistance is lowered, the driving assistance different from the collision avoidance assistance is performed before the lapse of the specified period of time. It is possible to favorably maintain the effects of assistance by the driving assistance different from the collision avoidance assistance.”).
Lee and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sato, to incorporate time limitations for executing a lane keep steering assist function during activation of a collision avoidance function. Such time limitations are advantageous as it would allow for continuous operation of a steering assistance system to provide error correction during collision mitigation, thus providing an increased feeling of comfort to an occupant prior to transitioning control to a manual operation, if necessitated.
Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9229453 B1) in view of Sato (U.S. Publication No. 2015/0291216) in further view of Nishira et. al. (U.S. Publication No. 2007/0288133).
Regarding claim 2
Lee modified discloses all of the elements of claim 1, and further discloses all of the elements of claim 2 except “The control device according to claim 1, wherein, when the time period for executing the driving assistance control is extended, the electronic control unit causes the vehicle to travel along a trajectory that maintains a distance, from a boundary line on a deviation side of the current traveling lane to the vehicle, to be equal to or larger than a predetermined distance.” 
Nishira discloses “The control device according to claim 1, wherein, when the time period for executing the driving assistance control is extended, the electronic control unit causes the vehicle to travel along a trajectory that maintains a distance, from a boundary line on a deviation side of the current traveling lane to the vehicle, to be equal to or larger than a predetermined distance.” (See Nishira [0081] “In order to calculate the avoidance path based on this travel path, the evaluation equation (16) shown below is solved based on the assumption of a time series of the input vector u corresponding to the time period T spanning from the current time t0 when the obstacle 15 is detected to the time when the prescribed amount of time Tafter will have elapsed. The smaller the value obtained with the equation (16), the better the evaluation result.”, [0084] “Standard 2: The host vehicle 11 does not get too close to a boundary portion 14 a of the road 14.”, & [0087] “In this equation, the term Δ is a parameter designating the separation to be maintained between vehicle 11 and the boundary portion 14 a. The larger the value of Δ is, the larger the separation is between the avoidance path of the host vehicle 11 and the boundary portion 14 a.”).
Lee, Sato, & Nishira are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Lee 
Regarding claim 5
Lee modified discloses all of the elements of claim 4, and further discloses all of the elements of claim 5 except “The control method according to claim 4, wherein, based upon the time period for executing the driving assistance control being extended, causing the vehicle to travel along a trajectory that maintains a distance, from a boundary line on a deviation side of the current traveling lane to the vehicle, to be equal to or larger than a predetermined distance.” 
Nishira discloses “The control method according to claim 4, wherein, based upon the time period for executing the driving assistance control being extended, causing the vehicle to travel along a trajectory that maintains a distance, from a boundary line on a deviation side of the current traveling lane to the vehicle, to be equal to or larger than a predetermined distance.” (See Nishira [0081] “In order to calculate the avoidance path based on this travel path, the evaluation equation (16) shown below is solved based on the assumption of a time series of the input vector u corresponding to the time period T spanning from the current time t0 when the obstacle 15 is detected to the time when the prescribed amount of time Tafter will have elapsed. The smaller the value obtained with the equation (16), the better the evaluation result.”, [0084] “Standard 2: The host vehicle 11 does not get too close to a boundary portion 14 a of the road 14.”, & [0087] “In this equation, the term Δ is a parameter designating the separation to be maintained 
Lee, Sato, & Nishira are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Lee to incorporate the teachings of Nishira, to incorporate a boundary distance for a lane keep assist after execution of a collision avoidance function. The claimed boundary provides known method of stabilizing a vehicle for a lane keep assist, advantageously provided to enable an even stronger feeling of comfort for vehicle occupants during execution of autonomously assisted collision avoidance. 
Claims 3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9229453 B1) in view of Sato (U.S. Publication No. 2015/0291216) in further view of Nishira et. al. (U.S. Publication No. 2007/0288133) in further view of Nakamura et. al. (U.S. Publication No. 2018/0373250).
Regarding claim 3
Lee modified discloses all of the elements of claim 2, and further discloses all of the elements of claim 3 except “The control device according to claim 2, wherein: the electronic control unit is further programmed to control an interface of the vehicle to notify a driver of the vehicle, at a predetermined time before the extended time period ends, that the driving assistance control will end.” 
Nakamura discloses “The control device according to claim 2, wherein: the electronic control unit is further programmed to control an interface of the vehicle to notify a driver of the vehicle, at a predetermined time before the extended time period ends, that the driving assistance control will end.” (See Nakamura [0076] “The HMI 
Lee, Sato, Nishira, & Nakamura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Lee to incorporate the teachings of Nakamura, to incorporate a notification to a driver prior to cancelling a steering assist function after execution of collision avoidance and subsequent lane keep assist as necessitated. Notifying a driver and/or occupants prior to cancelling a steering assist would increase the safety of the steering assist function, advantageously as it would allow for continuous operation of a steering assistance system to provide error correction during collision mitigation, thus providing an increased feeling of comfort to an occupant prior to transitioning control to a manual operation and mitigates a situation where a driver may not be aware of an assistance cancellation. 
Regarding claim 6
Lee modified discloses all of the elements of claim 5, and further discloses all of the elements of claim 6 except “The control method according to claim 5, further comprising controlling an interface of the vehicle to notify a driver of the vehicle, at a predetermined time before the extended time period ends, that the driving assistance control will end.” 
Nakamura discloses “The control method according to claim 5, further comprising controlling an interface of the vehicle to notify a driver of the vehicle, at a predetermined time before the extended time period ends, that the driving assistance control will end.” (See Nakamura [0076] “The HMI control unit 120 outputs a 
Lee, Sato, Nishira, & Nakamura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Lee to incorporate the teachings of Nakamura, to incorporate a notification to a driver prior to cancelling a steering assist function after execution of collision avoidance and subsequent lane keep assist as necessitated. Notifying a driver and/or occupants prior to cancelling a steering assist would increase the safety of the steering assist function, advantageously as it would allow for continuous operation of a steering assistance system to provide error correction during collision mitigation, thus providing an increased feeling of comfort to an occupant prior to transitioning control to a manual operation and mitigates a situation where a driver may not be aware of an assistance cancellation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10656651 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed control devices are obvious variants of each other. For example, claim 1 differs from claim 1 of U.S. Patent No. 10656651 B2 in that it additionally incorporates the limitations “an external sensor that detects an object outside the vehicle” or “wherein the driving assistance control includes at least one of a deceleration control or a steering control;”, an external sensor that detects an object outside the vehicle”, provides known generic structure in the art for collision avoidance and lane keep assist and imparts no other meaningful limitation. Further, the element “wherein the driving assistance control includes at least one of a deceleration control or a steering control;” provides a known signal output from a control system to execute collision avoidance and lane keep assist and imparts no other meaningful limitation. Claim 1 is therefore an obvious variant of claim 1 of U.S. Patent No. 10656651 B2, and therefore is not allowable.
U.S. Publication No. 2020/0241539; Claim 1
U.S. Patent No. 10656651 B2; Claim 1
Note
A control device for a vehicle, the control device comprising: an external sensor that detects an object outside the vehicle;


and a driving assistance electronic control unit programmed to: determine whether or not the vehicle has a possibility of colliding with the object;
an electronic control unit configured to:
execute steering control for avoiding a collision of a host vehicle with an object that has a possibility of colliding with the host vehicle;
Determining if a vehicle has a possibility of colliding with an object is necessitated for a vehicle executing “steering control for avoiding a collision of a host vehicle with an object that has a possibility of colliding with the host vehicle;”, and is additionally well known in the art. See below
based upon the determination that the vehicle has the possibility of colliding with the object, select a driving assistance control for avoiding collision of the vehicle with the object, wherein the driving assistance control includes at least one of a deceleration control or a steering control;


set a time period for executing the driving assistance control; 
set an end timing of the steering control to occur when the host vehicle is predicted to completely pass the object, to allow the driver to perform steering control;

execute the driving assistance control;
execute steering control for avoiding a collision of a host vehicle with an object that has a possibility of colliding with the host vehicle;

during execution of the driving assistance control and before the vehicle passes the object, determine whether or not a deviation possibility is present of the vehicle deviating from a current traveling lane at a point when the vehicle is predicted to pass the object;
determine, at the end timing, whether or not a deviation possibility is present, the deviation possibility being a possibility of the host vehicle deviating from a current traveling lane at the end timing of the steering control;
Determining if a vehicle will (has a possibility, not “is” or “did”) deviate from a lane once the vehicle reaches the end of timing (as disclosed in the abstract as “The electronic control unit sets a timing when the host vehicle is predicted to pass the object as an end timing of the steering control when the steering control is performed.”) of a steering assist control would have to be determined prior to passing an object and during execution of a driving assistance control. 
and extend the time period for executing the driving assistance control when the electronic control unit determines that the deviation possibility is present.
based upon the determination that the deviation possibility is present, perform reduction processing that reduces the deviation possibility, and
based upon the determination that the deviation possibility is not present, do not perform reduction processing, end the steering control by the control device, so that the driver performs steering control.



Regarding the elements of claim 1 not disclosed in the parent application
Lee discloses “A control device for a vehicle, the control device comprising: an external sensor that detects an object outside the vehicle;” (See Lee Fig. 1, Char. 22 & Col. 3, L. 35-38 “The vehicle 10 also includes a sensor 22 representing any number of sensors, such as cameras, Lidar, radar, etc. that are able to detect objects in front of the vehicle 10.”).
Lee discloses “and a driving assistance electronic control unit programmed to: determine whether or not the vehicle has a possibility of colliding with the object;” (See Lee Abstract “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed.”).
Lee discloses “based upon the determination that the vehicle has the possibility of colliding with the object, select a driving assistance control for avoiding collision of the vehicle with the object,” (See Lee Col. 10, L. 40-43 “If the algorithm determines that the lane centering path 72 at the vehicle speed will cross the collision boundary 76, the algorithm determines if an evasive braking maneuver will avoid a collision with the object 74.”).
Lee discloses “wherein the driving assistance control includes at least one of a deceleration control or a steering control;” (See Lee Col. 4, L. 7-10 “The steering angle command signal δcmd is then sent to a vehicle dynamics controller 48 that provides the steering control signal δcmd to the vehicle steering system 28 on the vehicle 10.” & Col. 10, L. 43-54 “Particularly, given the current vehicle speed and the distance to the object 74, the algorithm calculates the required deceleration ax, req to avoid the collision with the object 74 as: ax, req = - v2x/ 2sf , ( 39 ) where vx is the current vehicle speed and sf
Lee is analogous art, because it is in the same field of endeavor as the parent application, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the parent application to incorporate the teachings of Lee, to incorporate known structures and methods such as sensors for detecting objects external to a vehicle, and implementing driving assistance controls after determining that a vehicle and an object may collide. Doing so provides known methods and structures for mitigating a collision with semi-autonomous or autonomous vehicle controls, advantageously as it would allow for real time implementation of a mitigation method as opposed to a vehicle relying upon only data from external sources to determine an impending collision, and specific control, such as braking control as opposed to only steering control, as a reaction to mitigate a real-time impending collision in order to account for object variables outside of the control of the vehicle. This would thus provide an increased feeling of comfort to vehicle occupants.
Claim 4 is rejected on the ground of nonstatutory double patenting under the same rationale as claim 1. 
Claim 2 of this application is patentably indistinct from claim 2 of Application No. 16/037545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0241539; Claim 2
U.S. Patent No. 10656651 B2; Claim 2
The control device according to claim 1, wherein, when the time period for executing the driving assistance control is extended, the electronic control unit causes the vehicle to travel along a trajectory that maintains a distance, from a boundary line on a deviation side of the current traveling lane to the vehicle, to be equal to or larger than a predetermined distance.
The control device according to claim 1, wherein the reduction processing includes processing of postponing the end timing, processing of setting a control amount of steered wheels of the host vehicle during postponement of the end timing, and processing of setting a control amount for causing the host vehicle to travel along a trajectory that maintains a distance from a boundary line on a deviation side of the current traveling lane to the host vehicle to be equal to or larger than a predetermined distance.


Claim 3 of this application is patentably indistinct from claims 3 & 4 of Application No. 16/037545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0241539; Claim 3
U.S. Patent No. 10656651 B2; Claim 3
The control device according to claim 2, wherein: the electronic control unit is further programmed to control an interface of the vehicle to notify a driver of the vehicle, at a predetermined time before the extended time period ends, that the driving assistance control will end.
The control device according to claim 2, wherein:
the electronic control unit is configured to notify a driver of end notice of the steering control through an interface of the host vehicle during a period from a timing before the end timing by a predetermined time to the end timing;

Claim 5 of this application is patentably indistinct from claim 2 of Application No. 16/037545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 6 of this application is patentably indistinct from claims 3 & 4 of Application No. 16/037545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asakura et. al. (U.S. Publication No. 2019/0071098) discloses a vehicle control system, vehicle control method, and vehicle control program. Mills et. al. (U.S. Publication No. 2018/0319402) discloses a system and method for automatic activation of driver assistance feature. Okada et. al. (U.S. Publication No. 2017/0313297) discloses a drive control system. Miura et. al. (U.S. Publication No. 2016/0280134) discloses a vehicle collision avoidance assist apparatus. Mochizuki et. al. (U.S. Patent No. 9278646 B2) discloses a driving support apparatus for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664